Citation Nr: 9915571	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-23 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied entitlement to an evaluation 
in excess of 50 percent for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Symptomatology associated with the veteran's PTSD more 
closely approximates the following: occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; panic attacks; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective social relationships; or a considerably 
impaired ability to establish and maintain effective or 
favorable relationships with people, and considerable 
industrial impairment from reduced levels of reliability, 
flexibility and efficiency because of psychoneurotic 
symptoms.

3.  Symptomatology associated with the veteran's PTSD is not 
shown to include the following: obsessional rituals; 
illogical, obscure or irrelevant speech; panic or depression 
affecting the veteran's ability to function independently, 
appropriately and effectively; spatial disorientation; or a 
severely impaired ability to establish and maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms of such severity and persistence so as to severely 
impair the veteran's ability to obtain or retain employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 
9411 (1996 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim the 
VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more closely the criteria required for that 
rating.  38 C.F.R. § 4.7.

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the conclusion of the 
administrative or judicial appeal process, the applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the veteran's claim here under both the 
current and former provisions.

Under the current criteria, 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411, PTSD is evaluated as follows for the 50, 70 
and 100 percent ratings, respectively:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].

Under the former criteria, 38 C.F.R. § 4.132, DC 9411, PTSD 
is evaluated as follows for the 50, 70 and 100 percent 
ratings, respectively:

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment [100 
percent].

The Board recognizes that a disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO first granted service connection for PTSD and assigned 
a 10 percent disability rating in March 1992.  In July 1992 
the RO increased the evaluation to 30 percent and in July 
1994 the RO increased the evaluation to 50 percent.  In 
January 1996 the Board, pursuant to 38 C.F.R. § 4.132, DC 
9411, denied the veteran's appeal of an RO rating decision 
denying the veteran's claim for a PTSD evaluation in excess 
of 50 percent.  The 50 percent disability rating for the 
veteran's PTSD has remained in effect since then.

Since the Board's January 1996 decision on this issue a 
substantial body of VA medical documentation pertaining to 
the veteran's PTSD has been associated with the claims file.  
This material includes several reports of VA examinations and 
hospital treatment.  A VA physician who examined the veteran 
in March 1996 noted the veteran's reports of the following:  
nightmares about once a month; service-related flashbacks 
about twice a month; nightly sleep disturbances treatable 
with medication; avoidance of experiences reminiscent of his 
war experiences; exaggerated startle response; social 
isolation with the exception of his immediate family; 
emotional isolation; hypervigilence and exaggerated startle 
response; occasional suicidal and homicidal ideation; almost 
constant anxiety.  The examiner noted objective findings 
including the following:  the veteran was alert and fully 
oriented; he was well-groomed and hygienic; his mood was 
neutral with full affect and appropriate reactions; he became 
tearful when discussing his war experiences; his thought 
processes and speech were normal; there was no evidence of 
psychosis or current suicidal or homicidal ideation; his 
judgment and insight were intact; his intelligence was 
average and his memory and concentration appeared normal.  
The examiner further noted that the veteran's marked 
irritability was indicative of the veteran's "significant 
amount of social impairment" resulting from his PTSD.  A VA 
discharge summary shows that the veteran was hospitalized 
from November to December 1996 for his PTSD.  Examination 
disclosed the following objective findings:  the veteran was 
fully oriented, alert, verbal, irritable, angry and having 
sleep disturbances; he experienced auditory and visual 
hallucinations, suicidal ideation and intrusive thoughts of 
wartime experiences, and; he was socially isolated.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60.  The veteran was also hospitalized from July to 
August 1997.  The VA discharge summary notes that he was 
fully oriented and alert with normal speech and thought 
processes, with no evidence of psychosis, average 
intelligence and fair insight and judgment but also with 
transient suicidal ideation, dysphoric mood and mildly 
decreased psychomotor activity.  A VA physician who examined 
the veteran in August 1997 noted that the veteran's condition 
was substantially the same as noted in the March 1996 VA 
examination.  Objective findings also were much the same as 
noted in the August 1997 discharge summary except that 
psychomotor activity was normal and mood was neutral with a 
restricted affect.  The examiner assigned a GAF score of 65.  
When the veteran again was hospitalized from October to 
November 1997 his discharge summary notes a GAF score of 70.

The claims file also includes VA treatment and progress notes 
tracking the veteran's PTSD symptomatology from March 1996 to 
September 1997.  His irritability is documented several times 
in March 1996.  A note from April 1996 refers to a panic 
attack following the veteran's discovery that he had run out 
of a medication.  VA progress notes from May 1996 include a 
description of the veteran as coherent and relevant with no 
suicidal or homicidal ideation but with some memory deficit.  
Two progress notes from December 1996 describe the veteran's 
full orientation, neutral mood and variable affect, with some 
irrational thoughts, reported flashbacks and a violent 
confrontation with his wife.  The veteran was assigned a GAF 
score of 65.  In May 1997 the veteran was found to be fully 
oriented and well-groomed with a slightly dysphoric mood, 
full affect, good eye contact, normal and logical speech, no 
hallucinations or delusions, normal psychomotor function; 
intact insight and judgment and no suicidal or homicidal 
ideation.  His GAF score was 59.  In June 1997 his GAF was 
61.  Treatment records from July 1997 disclose that the 
veteran reported anxiety and anger attacks with nightmares 
and occasional sleep disturbance, a lack of energy and low 
motivation.  His GAF was 51.  In August 1997 a GAF of 55 was 
noted.  Objective symptoms were essentially unchanged however 
the veteran reported some auditory hallucinations in 
September 1997.  The records show a GAF of 53.  The veteran's 
PTSD symptomatology remained virtually unchanged in October 
1997 when he twice was assigned a GAF score of 60.

Also associated with the claims file are written statements 
from the veteran and members of his family and transcripts of 
the veteran's January 1998 RO hearing and March 1999 Board 
hearing.  The statements and testimony attest to the 
veteran's consistent irritability, isolation, nightmares, 
flashbacks depression and lack of motivation, energy and 
interest in personal hygiene, occasional memory loss, 
spontaneous violence, and moments of lost touch with reality.

Finally, a December 1997 letter from a social services 
organization that provided services to the veteran states 
that, although he remained withdrawn, the veteran had begun 
to socialize with other program participants and had shown an 
interest in current events.

Since the Board's January 1996 decision the veteran has 
displayed occasional and isolated PTSD symptomatology 
consistent with a rating in excess of 50 percent.  For 
example, the evidence shows that his symptoms have included 
suicidal ideation and impaired impulse control.  However, no 
medical evidence of record documents that the veteran 
consistently exhibited symptoms including obsessional 
rituals; illogical, obscure or irrelevant speech; panic or 
depression affecting the veteran's ability to function 
independently, appropriately and effectively; spatial 
disorientation; or a severely impaired ability to establish 
and maintain effective or favorable relationships with 
people, or severely impaired ability to establish and 
maintain effective or favorable relationships.  To the 
contrary, there is substantial evidence that the veteran 
maintains an effective if not entirely smooth relationship 
with his wife and other members of his family and some people 
outside the family, despite his substantial PTSD impairment.  
Indeed, the severity of the veteran's PTSD as determined by 
several VA examiners resulted in assigned GAF scores ranging 
from 51 to 70, consistent with the conclusion that the 
veteran manifests "moderate symptoms" for which the current 
50 percent rating is appropriate.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126.

In reaching its decision the Board considered the history of 
the veteran's PTSD and possible application of other 
provisions of 38 C.F.R., Parts 3 and 4, (pertaining to 
extraschedular evaluation) notwithstanding whether the 
veteran or his representative requested such consideration.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board finds that the record does not show the 
veteran's disability to be so exceptional or unusual as to 
render application of the regular schedular standards 
impractical.  The evidence of record does not show that the 
veteran's PTSD has interfered with employment beyond the 
level contemplated by the assigned evaluation or necessitated 
frequent periods of hospitalization.  Absent these or similar 
issues the Board finds that further consideration of this 
matter pursuant to 38 C.F.R. § 3.321(b)(1) is inappropriate.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to an increased evaluation for PTSD currently 
rated as 50 percent disabling is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

